Citation Nr: 1512484	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-42 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for residuals of cold injury to the feet.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to January 1993.

This matter came before the Board of Veterans' Appeals (Board) fron a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared at a hearing via videoconference before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing has been associated witht the claims file.  

In a March 2011 decision, the Board reopened previously denied claims of entitlement to service connection for diabetes mellitus, varicose veins, a bilateral ankle disability, a bilateral knee disability, a neck disability, and a collarbone disability.  It then granted service connection for varicose veins and denied service connection for a collarbone disability after considering the merits of those claims.  The Board also denied service connection for an acquired psychiatric disorder.  The issues of entitlement to service connection for diabetes mellitus, a bilateral ankle diability, a bilateral knee disability, a neck disability and cold injury of the feet were remanded for development of the record.  The appeal was subsequently returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2011 remand, the Board directed that attempts should be made to secure various service treatment records identified by the Veteran.  It appears that all available service treatment and personnel records have been obtained.  

In a January 2013 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), the Veteran identified private treatment during January 2013.  While the Veteran stated that this treatment or hospitalization resulted from flu and pneumonia, he also indicated that "other med. concern" were treated.  As it is unclear whether records of this treatment might concern a disability at issue on appeal, the Board concludes that these recently identified records should be obtained.

The Board's remand also directed that VA examinations be conducted to determine the etiology of the Veteran's claimed diabetes; bilateral foot, ankle, and knee disabilities; and neck disability.  The Board specified that with respect to the Veteran's feet that the examiner should indicate whther any identified disability was related to cold exposure during service.  

On VA examination in March 2012, with respect to to the question of whether the Veteran had ever had an ankle condition, to include currently, the examiner answered yes.  However, she then stated that the Veteran's ankles were normal.  She diagnosed very early degenerative changes of the knees and minimal degenerative changes in the lower cervical spine.  She also diagnosed claw foot.  With respect to these claimed disabilities, she concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for her conclusion, she stated the following:

Motor Vehicle Accident occurred 1978.  Notation of fall by witness statements.  Notation of work condition in cold weather noted.  Xrays indicate degenerative joint changes onset by previous injury, repetitive motion, and aging.  Early, minimal and mild degenerative changes noted-all greater than one year after discharge from service

Notably, the examiner did not provide any discussion of whether the diagnosed foot disability was related to cold injury in service.  The Board also notes that, while the examiner acknowledged the lay evidence and in-service motor vehicle accident, she merely recited this evidence without providing any determination of its medical significance, then made conclusory statements without discussing the medical principles underlying those conclusions.  For these reasons, the Board has determined that this examination is not fully compliant with the Board's March 2011 remand, and that additional discussion by the examiner is necessary.

Regarding the claim of entitlement to service connection for diabetes mellitus, the examiner provided a diagnosis of diabetes mellitus type II.  She concluded that the claimed diabetes that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for her conclusion, she stated the following:

1987-cholesterol 240, 271 triglycerides 88.  Urine negative for protein and glucose.  Diagnosed with Diabetes in 2007.  No records available with glucose level.  Statement from witness indicates veteran was lethargic at times and witness states remembers veteran being instructed it could be diabetes.  

Again, the examiner acknowledged lay evidence showing what the Veteran contends are signs of diabetes during service, but did not discuss the relative significance of this evidence in relationship to her conclusion.  Moreover, she did not discuss the medial principles underlying her conclusions and why the evidence she cited to was significant to her ultimate conclusion.  Thus, the Board finds that this opinion is also inadequate for the purpose of deciding this claim, and that clarification must be sought.

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because of the deficiencies discussed above, additional action is required on the part of the AOJ.  Accordingly, the case is REMANDED for the following action:

1.  Request that the VA provider who examined the Veteran in March 2012 review the claims file and electronic record and address the questions set forth below.  If the examiner determines that an additional examination is necessary, such should be scheduled.

After review of the record to include this remand (and reexamination of the Veteran if deemed necessary), the examiner should address the following in an addendum report:

a.  Resolve the apparent conflict in the Ankle Conditions Disability Benefits Questionnaire (DBQ) wherein an affirmative answer was given to the question "Does the Veteran now have or has he/she ever had an ankle condition?", but a diagnosis of normal ankles was given.  

b.  Provide an opinion regarding whether any diagnosed condition of the Veteran's feet or ankles is related to cold injury during service.

c.  Provide an opinion regarding whether it is at least as likely as not (probability of 50 percent or more) that diabetes mellitus, bilateral foot disability, bilateral knee disability, or a neck disability is related to any disease or injury in service.

In providing these opinions, the examiner should consider and discuss all lay and medical evidence, as well as the medical principles underlying her conclusions.  In particular, statements concerning observable symptoms that began during service should be considered.  The examiner is advised that lay statements may not be rejected based solely on a lack of contemporaneous teratement records, but should be weighed against the other evidence of record.  

The complete rationale for any conclusion reached should be set forth in the addendum or examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Upon completion of the above action, review the addendum reports to ensure that they address the questions presented and adequately respond to the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




